{¶ 33} I agree with the decision of the majority except in regard to its decision to "avoid any uncertainty as to interpretation of the trial court's judgment", and enter final judgment that appellee is entitled to $420.00 per month from appellant's pension benefits. I would, instead, remand this matter to the trial court to determine what amount of appellant's pension is one-half of the marital portion of appellant's pension benefit. I cannot assume that that amount is $420.00, because I cannot tell from the decree what the $840.00 represents. Does the $840.00 represent the amount of appellant's monthly pension as of January 31, 1996, or does it represent that amount anticipated to be paid monthly to appellant at his projected retirement date or does it represent something else? While that is unclear to me, it is clear to me that appellee is to receive one-half of the martial portion of appellant's pension benefit. I doubt that that figure is $420.00 at this point in time.
 {¶ 34} In the future, the trial court can avoid this confusion by setting forth the division of the pension by stating that each party is to get a certain percentage of the marital portion of the pension as that portion is determined by use of the coverture fraction.